DETAILED ACTION
This office action is in response to amendment filed on 3/5/2021.
Claims 1, 3, 10, 12 and 19 are amended.
Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 10 – 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al (US 20120115433, hereinafter Young), in view of Jain et al (US 20170324813, hereinafter Jain), and further in view of Kamat et al (US 20160110687, hereinafter Kamat).

As per claim 1, Young discloses: An electronic device comprising: a memory; and a processor coupled to the memory, the processor configured to: 
(Young figure 1: user mobile device 103; [0037]: “users may be able to respond to these messages with a request to upgrade to a different tier and the system may respond by modifying the appropriate user profiles and changing the service level for the user”; [0031]: “the term "rate" will be understood to refer to a measure of the cost charged to a user for access to the wireless communication system 100. In different embodiments, the rate may be defined in different ways. For example, a billing rate may indicate a dollar (or other currency) amount that is charged every month to provide service to the user at the level specified by a service level agreement (SLA) for the associated tier… Each rate tier (mapped to the claimed assertion) indicates a rate that is charged for a particular level of resource usage or range of resource usages. Different rate tiers may be used to differentiate user experience across tiers over a wide array of applications”.)
Young did not explicitly disclose:
wherein the value predicate includes assertion check function used to evaluate the assertion across all tasks in a workflow;
configure entities in the workflow to accomplish the tasks within requirements of the value predicate found in the assertion;
and direct a payload from the client device to the entities configured in at least one media processing entity. 
However, Jain teaches:
the workflow to accomplish the tasks within requirements of the value predicate found in the assertion; and direct a payload from the client device to the entities configured in at least one media processing entity. (Jain [0005]: “In order to establish a performance-based storage SLA, a cloud storage service can receive a request, from a tenant, for a storage SLA that specifies one or more storage performance parameters (e.g., a latency parameter, an object size parameter, an input/output (I/O) operations parameter, and/or a throughput parameter, etc.). Upon establishment of the storage SLA, a storage allocation module can then use the storage performance parameter(s) in the storage SLA to determine, for a virtual machine (VM) associated with the requesting tenant, a storage location among a set of candidate storage locations and an amount of storage to allocate for the VM at the storage location. Thereafter, the VM can make storage requests (e.g., perform read/write operations) to and/or from the allocated storage at the storage location such that individual storage requests meet the storage performance parameter(s) specified in the storage SLA”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Jain into that of Young in order to configure entities in a workflow to accomplish a task within requirements of the value predicate found in the assertion; and direct a payload from the client device to the entities configured in at least one media processing entity. Young [0037] teaches user may choose a desired SLA performance tier while [0033] teaches using a verification function to verify the offered SLAs are actually being provided to the users in accordance with their agreement, it would be obvious for one of ordinary skill in the art 

Kamat teaches:
wherein the value predicate includes assertion check function used to evaluate the assertion across all tasks in a workflow; (Kamat [0040]: “The validating module 216 allows performing root cause analysis based on the captured data as part of the execution of the workflow. The system further allows for rules driven setting up of triggers to highlight and notify the relevant/identified users Service Level Agreement (SLA)/Turn around Time (TAT) breaches. Every activity of the workflow can be specified an SLA limit and alert feature”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Kamat into that of Young, Jain and Kamat  in order to have the value predicate includes assertion check function used to evaluate the assertion across all tasks in a workflow. Young [0037] teaches user may choose a desired SLA performance tier while [0033] teaches using a verification function to verify the offered SLAs are actually being provided to the users in accordance with their agreement, it would be obvious for one of ordinary skill in the art to expand that with the teaching of Kamat so that all tasks within a workflow can be 

As per claim 2, Young, Jain and Kamat further teach:
The electronic device of claim 1, wherein the value predicate includes an evaluation condition function that indicates a condition against which a parameter is checked with a given value. (Young [0033]: “A verification function 160 may be used to verify that the offered SLAs are actually being provided (at least in an average or statistical sense) to the users in accordance with their agreements. For example, the verification function 160 may support verification of SLA by presenting all or part of user tracking data (or other information synthesized from this data) to operators and consumers”.)

As per claim 3, Young, Jain and Kamat further teach:
The electronic device of claim 1, wherein the processor is further configured to translate a workflow level assertion using the assertion check function to individual task level assertions for each task in a series of tasks in a workflow. (Kamat [0040])


As per claim 11, it is the method variant of claim 2 and is therefore rejected under the same rationale.
As per claim 12, it is the method variant of claim 3 and is therefore rejected under the same rationale.
As per claim 19, it is the non-transitory computer readable medium variant of claim 1 and is therefore rejected under the same rationale.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young, Jain and Kamat, and further in view of Bellur (US 20170251076).

As per claim 4, Young, Jain and Kamat did not teach:
The electronic device of claim 1, wherein the value predicate includes an offset function that includes an offset limit that a parameter can deviate from a given value for an evaluation condition.
However, Bellur teaches:
(Bellur [0029])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Bellur into that of Young, Jain and Kamat  in order to have the value predicate includes an offset function that includes an offset limit that a parameter can deviate from a given value for an evaluation condition. Bellur has shown that the claimed limitation are merely commonly known and used ways for QoS enforcement, and thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103

As per claim 13, it is the method variant of claim 4 and is therefore rejected under the same rationale.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young, Jain and Kamat, and further in view of Zhu et al (US 20130185433, hereinafter Zhu).

As per claim 5, Young, Jain and Kamat did not teach:

However, Zhu teaches:
The electronic device of claim 1, wherein the value predicate includes a priority function that indicates a priority of the assertion. (Zhu [0088])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Zhu into that of Young, Jain and Kamat in order to have t the value predicate includes a priority function that indicates a priority of the assertion. Zhu has shown that the claimed limitation are merely commonly known and used ways for QoS enforcement, and thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103

As per claim 14, it is the method variant of claim 5 and is therefore rejected under the same rationale.

Claims 6 – 8 and 15 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young, Jain and Kamat, and further in view of MacKintosh et al (US 20150135311, hereinafter MacKintosh).


The electronic device of claim 1, wherein the value predicate includes an action function to indicate an action to perform if an evaluation fails.
However, MacKintosh teaches:
The electronic device of claim 1, wherein the value predicate includes an action function to indicate an action to perform if an evaluation fails. (MacKintosh [0065])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of MacKintosh into that of Young, Jain and Kamat  in order the value predicate includes an action function to indicate an action to perform if an evaluation fails. MacKintosh has shown that the claimed limitation are merely commonly known and used ways for QoS enforcement, and thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103

As per claim 7, Young, Jain, Kamat and MacKintosh further teach:
The electronic device of claim 6, wherein the value predicate includes an action parameter function that indicates parameters while the action from the action function is performed. (MacKintosh [0065])


The electronic device of claim 6, wherein the processor is further configured to: receive a workflow description including global definitions of assertions. (Young [0037]: “users may be able to respond to these messages with a request to upgrade to a different tier and the system may respond by modifying the appropriate user profiles and changing the service level for the user”; Jain [0005]: “In order to establish a performance-based storage SLA, a cloud storage service can receive a request, from a tenant, for a storage SLA that specifies one or more storage performance parameters (e.g., a latency parameter, an object size parameter, an input/output (I/O) operations parameter, and/or a throughput parameter, etc.).

As per claim 15, it is the method variant of claim 6 and is therefore rejected under the same rationale.
As per claim 16, it is the method variant of claim 7 and is therefore rejected under the same rationale.
As per claim 17, it is the method variant of claim 8 and is therefore rejected under the same rationale.

Allowable Subject Matter
Claims 9, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196